Blatcheord, Justice.
The conclusions of fact and of law arrived at by the district judge in his decision seem to be warranted by the evidence. He had the advantage of seeing the witnesses and hearing their testimony. The case is one depending largely on the credibility of witnesses and the> ascertainment of facts. The additional proofs taken in this court do not vary the case. There must be a decree dismissing the libel, with costs to the respondents in the district court, taxed at $114.43, and in this court to be taxed.